Case 2:20-cv-09091-PA-AS Document 63-37 Filed 08/23/21 Page 1 of 8 Page ID #:3382




                  EXHIBIT 43




                                                                                 406
                                                                De Lilly Decl. Ex. 43
8/23/2021                  Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                     Filed 08/23/21 Page 2 of 8 Page ID #:3383




                                                COMING
                                                  VERY
                                                 SOON

                                                                   




                                            Who Are We? We are you.
                                                                                                                          
                       The woman who is stretched too far. We have tremendous demands placed on us daily.
www.simplythrive.com
                                                                                                                            4071/8
                                                                                                           De Lilly Decl. Ex. 43
8/23/2021                Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                   Filed 08/23/21 Page 3 of 8 Page ID #:3384

              As if that weren’t enough, we pressure ourselves to be everything to everyone, putting our health
                                                             and our needs last on the list.

                                                                           No more!!


                                             SimplyThrive is here to help.
            In fact, we’re a platform built on the power of women helping women with their daily life challenges.




                       SimplyThrive is a women-led company with a visionary CEO on a mission to help women thrive in the 5 most important areas




                                                                                                                                                       

www.simplythrive.com
                                                                                                                                                         4082/8
                                                                                                                                        De Lilly Decl. Ex. 43
8/23/2021              Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                 Filed 08/23/21 Page 4 of 8 Page ID #:3385




                                                                                                                      

www.simplythrive.com
                                                                                                                        4093/8
                                                                                                       De Lilly Decl. Ex. 43
8/23/2021              Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                 Filed 08/23/21 Page 5 of 8 Page ID #:3386




                                                                                                                      

www.simplythrive.com
                                                                                                                        4104/8
                                                                                                       De Lilly Decl. Ex. 43
8/23/2021              Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                 Filed 08/23/21 Page 6 of 8 Page ID #:3387




                                                                                                                      

www.simplythrive.com
                                                                                                                        4115/8
                                                                                                       De Lilly Decl. Ex. 43
8/23/2021              Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                 Filed 08/23/21 Page 7 of 8 Page ID #:3388




                                                                                                                      

www.simplythrive.com
                                                                                                                        4126/8
                                                                                                       De Lilly Decl. Ex. 43
8/23/2021               Case 2:20-cv-09091-PA-AS Document 63-37www.simplythrive.com
                                                                  Filed 08/23/21 Page 8 of 8 Page ID #:3389




            Learn More: MikeA@SimplyThrive.com




                                                                                                                       

www.simplythrive.com
                                                                                                                         4137/8
                                                                                                        De Lilly Decl. Ex. 43
